DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2020 and 10/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claims 1-8 are pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 are indefinite because the claim recites a brain implantable communication relay apparatus” in the preamble and “an external wearable communication device” because it is unclear how the implantable apparatus contains an external device. Additionally, it is indefinite on how an “apparatus” in the preamble comprises an additional device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrett (WO 2006041738)(Hereinafter Barrett).
Regarding claim 1, Barrett teaches a brain implant communication relay apparatus (¶040 lines 1-3 “As used herein, the term "biological interface system" refers to a neural interface system, brain machine interface”) comprising: 
electrodes connected with conductive traces embedded in a ribbon (¶0138 lines 1-9 “Fig. 10 …the planar electrical conduit is a multi-conductor ribbon cable 225… the connector ends actual gold (conductive) traces 229… and electrodes 212 at the tips”); 
a biocompatible housing into which the conductive traces extend (¶0152 line “an implantable processing unit portion of the present invention may include HTCC (High Temperature Co-fired Ceramic) board 580 comprising alumina substrate and tungsten traces” Tungsten is also a conductive trace.  and Fig. 12 (titanium can). Titanium is biocompatible.) 
an analog-to-digital converter (ADC) within the housing and connected with the conductive traces through a hermetically sealed feedthrough (Fig. 12 (A/D converter) and ¶0144 line 2-4 “The ASIC and other functional electronics are housed in a hermetic titanium” and ¶0154 lines 6-7 “an inductive scheme incorporating approximately 42 windings of 100 strand Litz wire hermetically sealed within the can is used.”); 
a multiplexer connected with the ADC, the multiplexer configured to multiplex together digital signals from the ADC (Fig. 4 (130b) and ¶080 lines 1-4 “Processing unit second portion 130b includes various …. multiplexing, analog-to-digital converting”); 
a serial communications wire operatively connected with the multiplexer (¶080 lines 10-14 “processing unit second portion 130b, such as a piece of electronic information stored in a memory module; a semiconductor element or chip that can be read electronically via serial… communication;” The Multiplexer is housed in the second portion, and can send signals using serial communication since it requires multiple inputs.); 
a subcutaneous wireless relay configured for surgical attachment to a subject (¶054 lines 10-13 “processing unit first portion 130a includes a coil, implanted coil assembly 134, the assembly being configured to receive and convert electromagnetic signals from a device external to the body of the patient, preferably processing unit second portion 130b.” It is wireless as it is receiving electromagnetic signals from external device since the coil relay is implanted subcutaneously.), the relay connected with the serial communications wire (Claim 82 “wherein the at least one projection includes a serial electrical connection with the multiple electrodes.” The broadest reasonable interpretation of  “the relay connected with the serial communications wire” allows there to bridge a connection between a relay and a serial communication wire, so long as the components end up communicating and are connected together. Since the electrode is connected with the coil, the relay is also connected with the serial communication wire. See Fig. 1 (200 sensor contains electrodes) that are connected to the coil subcutaneously.); and 
an external wearable communications device configured to wear behind an ear and inductively, optically, or ultrasonically communicate through skin with the relay (¶063 lines 15-17 “processing unit second portion 130b located on the external skin surface of patient 500 near ear 280” The electromagnetic signals sent between the coil relays is inductive communication.). Therefore, claim 1 is anticipated by Barrett et al..
Regarding claim 3, Barrett anticipates claim 1 as indicated above. Regarding the claim limitation on the coil, Barrett also teaches a primary power coil within the external wearable communications device (Fig. 1 (182)); and 
a secondary power coil within the subcutaneous wireless relay (Figs. 1 and 12 (134) The coil produces the electromagnetic induction signals of the relay.). Therefore, claim 3 is anticipated by Barrett et al..
Regarding claim 4, Barrett anticipates claim 1 as indicated above. Regarding the claim limitation on optical devices, Barrett also teaches an optical power transmitting device within the external wearable communications device (Claim 46 “the implanted portion includes a coil for receiving power from an external device” Coils transmit/receive electromagnetic signals which is a form of optical power transmission. Such an external device must have optical power transmission to communicate with the coil. This can additionally be seen by claims 165-168.); and 
an optical receiving device within the subcutaneous wireless relay (Fig. 1 (137) [052] “RF transmitter 137 is a transceiver.”) Which can transmit and receive data.). Therefore, claim 4 is anticipated by Barrett et al..
Regarding claim 5, Barrett anticipates claim 1 as indicated above. Regarding the claim limitation on a base station, Barrett also teaches a base station configured to operatively connect with the external wearable communications device (Fig. 3 (130c) and ¶083 lines 9-11 “Processing unit second portion 130b also communicates with processing unit third portion 130c. Processing unit third portion 130c provides additional signal processing functions”). Therefore, claim 5 is anticipated by Barrett et al..
Regarding claim 6, Barrett anticipates claim 1 as indicated above. Regarding the claim limitation on the amplifier, Barret also teaches an amplifier within the housing and connected with the ADC (Fig. 12 (A/D wired to the right of amplifiers). Therefore, claim 6 is anticipated by Barrett et al..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett (WO 2006041738)(Hereinafter Barrett) in view of Greenberg et al. (US 20150157862)(IDS #1)(Hereinafter Greenberg).
Regarding claim 2, claim 1 is anticipated by Barrett as indicated above. Regarding the claim limitation on a multiplexer, Barrett also teaches the use of a multiplexer using serial communication wires through ADC to output to electrodes. Specifically, [0144] lines 1-5, Fig. 12, and claim 82, teaches analog multiplexers connected to ADC which is connected to the electrode through a serial electrical connection. Barrett also discloses the transcutaneous connector (which includes a signal multiplexing circuity) is connected with the electrodes ([0100] lines 9-12) However, Barrett does not disclose the use of a demultiplexer.
Greenberg teaches an implantable biocompatible relay device (implanted in the cranium) with electrodes used for deep brain stimulation. Greenberg also teaches that it is known to combine the use of a multiplexer and demultiplexer as set forth in [0229] to provide the ability to use fewer feedthroughs in order to address more electrodes if the apparatus may not have enough drivers to drive current through each electrode independently. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the brain implant communication relay apparatus, because Barrett and Greenberg teach such systems. It would have been obvious to have a multiplexer that sends signals to electrodes because Barrett teaches such a system. It would have been obvious to modify the multiplexer to include a demultiplexer as taught by Greenberg since such a modification would allow for the use of less feedthroughs to address the electrodes and thus providing the ability to conserve space within the housing. Therefore, claim 2 is obvious over Barrett and Greenberg et al..
Regarding claim 7, claim 1 is anticipated by Barrett as indicated above. Regarding the claim limitation on the height, Greenberg also teaches wherein the biocompatible housing has a height less than 10 millimeters (mm) (¶0158 lines 2-7 “FIG. 1, consists of a recording electronics package 13 that is preferably oval or circular in shape…that is less than 5 mm in height (preferably less than 4 mm and more preferably less than 3.5 mm in height) that is mounted under the cranium or on top of the cranium but under the skin.” And ¶0152 lines 14-15  “The Argus II Neural Stimulator meets all the biocompatibility requirements of ISO 10993-1”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the brain implant communication relay apparatus, because Barrett and Greenberg teach such systems. It would have been obvious to make the height less than 10 mm because Greenberg teaches such a modification to the height would provide the ability for subcutaneous implantation in the cranium in a low profile and permit little to no irritation on the scalp. Therefore, claim 7 is obvious over Barrett and Greenberg et al..
Regarding claim 8, claim 1 is anticipated by Barrett as indicated above.  Barrett teaches the biocompatible housing except for the cylindrical portion to fit in a burr hole in a cranium.
Greenberg also teaches a cylindrical portion of the housing. Specifically, [0158], describes the housing to have a circular bottom with a diameter of preferably less than 15 millimeters and a height of 5 millimeters, which can be seen by Fig.1 as a cylinder housing unit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the brain implant communication relay apparatus, because Barrett and Greenberg teach such systems. It would have been obvious to make the housing unit cylindrical with a small diameter because Greenberg teaches such a modification to the size and shape would provide the ability for subcutaneous implantation in the cranium in a low profile and permit little to no irritation on the scalp. Therefore, claim 8 is obvious over Barrett and Greenberg.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Howard (US 20180333587) and Maharbiz et al. (US 20180085605).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSSA M HADDAD whose telephone number is (571)272-6341. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOUSSA HADDAD/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792